DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner prosecuting this application has been changed. Any inquiries relating to the examination of the application should be directed to Examiner Singh. The telephone number is provided at the end of this office action.
Applicant’s amendments to the claims and arguments filed on December 20, 2021 have been received and entered. Claims 2-3, 5 and 6 have been amended. Claims 21-24 are newly added that are generally directed to the elected invention. Claims 1-8, 10-24 are pending in the instant application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim of foreign priority.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 in the reply filed on 06/07/2021 was acknowledged. Claims 7-8 and 10-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.
Claims 1-6, 21-23 and 24 are currently under consideration on the merits.

Withdrawn- Claim Rejections - 35 USC § 112
Claims 2-3 and 5-6 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Maintained & New-Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 remain rejected and claims 21, 24 are newly rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. Methods Mol Biol. 2011;677:181-192 (IDS) as evidenced by Gonzalez-Quintela et al. Clin Exp Immunol. 2008:151(1):42-50 and Lanier et al. Eur J Immunol. 1989;19(4):775-8) and in view of Eibl ( Adv Biochem Eng Biotechnol. 2009;112:183-207).
Regarding claims 1-4 and 6, 21, Hutchinson et al. teaches a method for the generation of regulatory macrophages (Mregs) from peripheral blood monocytes (Abstract). The method comprises collecting anticoagulated human blood, separating peripheral blood monocytes with a Ficoll gradient, and the isolation of CD14+ monocytes with magnetic beads targeting CD14 (Page 184-185, 3.1-Preparation of human PBMC and 3.2- Positive selection of CD14+ human monocytes). The CD14+ monocytes were then cultured in Mreg culture medium (Page 185,3.3- Generation of Mregs in culture), which comprises 10% human AB serum (limitation of claim 21) and recombinant human macrophage colony stimulating factor (M-CSF) at a concentration of 5 ng/mL (Page 183, 2.3- Generation of Mregs in culture). Additionally, Hutchinson et al teaches that the cells were cultured for six days prior to stimulation with 25 ng/mL of IFN-gamma for 18-24 hours (Page 185, 3.3- Generation of Mregs in culture) (limitation of claims 6 and 24). Lastly, Hutchinson et al teaches that the regulatory macrophages were recovered from the culture by first washing the cells, incubating them in cell detachment solution or physically removing the cells with a cell scraper, and then harvesting the cells in buffer or culture medium (Page 186, 3.4-Recovery of Human M regs from culture).
Regarding the limitation of a culture medium containing a CD16 ligand (claim 1, step b), CD16 is known in the art to be an Fc receptor with the Fc region of IgG antibodies serving as its ligand, as evidenced by Lanier et al (Abstract; Introduction, paragraph 01). Human serum is also known in the art to contain immunoglobulins such as IgG, IgA, and IgM, as evidenced by Gonzales-Quintela et al (Abstract; Introduction, paragraph 01; Methods-Study population; Fig. 1). Therefore, a culture medium comprising human serum would also contain a CD16 ligand. As such, culturing CD14+ monocytes in a medium comprising human serum and M-CSF is considered to meet the limitations of claim 1, step b.
However, Hutchinson et al fails to teach where the cells are cultured in a gas-permeable bag (claim 1) made of plastic (claim 5).
Eibl and Eibl teach that many biotechnology companies have introduced the use of disposable pre-sterilized plastic culture bags because they greatly reduce the risk of cross-contamination (Abstract). As such, bags are preferred in applications in which an absolute or Abstract). Among the disposable bag bioreactors, static gas-permeable culture bags represent the most simple closed cultivation devices (Page 189, 2.1-static bag bioreactors). The cultivation containers are typically made of FDA-approved polymeric materials such as polyethylene, polystyrene, polytetrafluoroethylene, and polypropylene (i.e. plastics) (Page 186, Introduction paragraph 01). Compared to glass and stainless-steel counterparts, disposable bioreactors have many advantages such as a short set-up times, no sterilization, reduced contamination, high simplicity and flexibility, and shorter production turn around-times (Page 186, Introduction paragraph 02). There use in processes that require GMP compliant standards (i.e. the manufacture of a cell therapy) can minimize process costs, reduce development time, and reduce time-to-market for new products (Page 186, Introduction paragraph 02).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Hutchinson et al to include culturing the cells in plastic gas-permeable bags. One of ordinary skill in the art would have been motivated to do so to reduce contamination of a cell therapy product, minimize process costs, reduce development time, and reduce time-to-market for a cell therapy product, as taught by Eibl and Eibl. One of ordinary skill would have a reasonable expectation of success as the culture of cells in plastic gas-permeable bags were known in the art prior the effective filing date of the claimed invention.


Claim 1, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. Methods Mol Biol. 2011;677:181-192 (IDS) as evidenced by Gonzalez-Quintela et al. Clin Exp Immunol. 2008:151(1):42-50 and Lanier et al. Eur J Immunol. 1989;19(4):775-8)  Eibl ( Adv Biochem Eng Biotechnol. 2009; 112:183-207) as applied above and further in view of Ohradanova-Repic et al (Clinical & Translational Immunology (2016) 5, e55; 1-9, 1/8/16).
The teaching of Hutchinson, Gonzalez-Quintela and Eibl have been relied in same manner here. The combination of reference teaches culturing monocyte in medium containing human macrophage colony stimulating factor (M-CSF) at a concentration of 5 ng/mL (Page 183, 2.3- Generation of Mregs in culture) but differs from claimed inventio by not disclosing the concentration of M-CSF and/or GM-CSF ranges from 20-25 ng/ml. 
However, before the effective filing date of instant application, Ohradanova-Repic teaches that it was routine to differentiate CD14+ monocyte in presence of 25ng/ml of GM-CSF (see page 8, col. 1, para. 2) .
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art of prior art of modify the method of Hutchinson et al to include culturing the Cd14 positive monocytes cells in culture medium containing GM-CSF In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): With regards to determining experimental parameters, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)).There is nothing in the art to demonstrate that the artisan would not expect an optimize sequence would work, and the concentration of GM-CSF and/or M-CSF as the claimed concentration fall into the general teaching of Ohradanova-Repic. Given that one of ordinary skill in the art was well aware of the results of culturing CD14+ monocyte in M-CSF and/or GM-CSF, and was already able to culture monocytes in gas permeable bag. One who would practice the invention would have had reasonable expectation of success to optimize the concentration of M-CSF and/or GM-CSF in varying concentration was already known in the art in an obvious manner to produce mreg cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 1, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. Methods Mol Biol. 2011;677:181-192 (IDS) as evidenced by Gonzalez-Quintela et al. Clin Exp Immunol. 2008:151(1):42-50 and Lanier et al. Eur J Immunol. 1989;19(4):775-8), Eibl (Adv Biochem Eng Biotechnol. 2009; 112:183-207) as applied above for claim 1, and further in view of Macke et al (Transfusion, 2010, 2-1-, 50, 843-855). 

Macke et al cure the deficiency by teaching polyolefin cultivation bag system that are examined as a novel bag system that can be easily implemented into a closed, easy-to-use cell cultivation system functioning under cGMP-conditions. Macke et al teach culturing CD14+ positive monocytes in gas-permeable polyolefin cell culture bags (see page 844, col. 2, last para.). It is further disclosed that the polyolefin bags allowed direct microscopic inspection of the cells. Comparison of bag and flask cells showed identical morphologic changes from CD14+ monocytes (see page 847, col. 1, para. 1). Macke et al emphasizes that this polyolefin bag-based system may advance the technology for cultivating and manipulating cells from various sources for routine use in therapeutic applications or cell expansions (see page 853, col. 1, para. 3).
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art of prior art of modify the method of Hutchinson et al to include culturing the CD14 positive monocytes cells in culture medium containing GM-CSF and/or M-CSF as suggested in Hutchinson in a polyolefin gas-permeable bags as disclosed in Macke, with reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to use polyolefin gas-permeable bags because prior art specifically reported use of this technology for cultivating and manipulating cells for routine use in therapeutic applications or cell expansions under cGMP-conditions. One who would practice the invention would have had reasonable expectation of success in culturing CD14+ monocytes in polyolefin gas-permeable bags because prior art successfully reported culturing CD14+ positive monocytes in gas-permeable polyolefin cell culture bags as evident from the teaching of Macke (see page 844, col. 2, last para.). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows:
	Applicant disagree with the rejection arguing that Eibl was published two years before Hutchinson. Assuming arguendo, that Eibl teaches that plastic bags are known in the art and have been used in different cell culturing methods, there is no indication in Hutchinson that the differentiation of monocytes to regulatory macrophages would be feasible in bags. In fact, to the contrary, Hutchinson explicitly refers in Item 2.3 of his protocol to the generation of Mregs in culture. In Figure 1, Eibl lists numerous cell types that have been cultured in bags, including animal cell lines, stem cells, fibroblasts, embryonic plant cells, and microbial cells. Notably, the differentiation of monocytes to macrophages is not specifically addressed. Applicant in part agree that in section 3.2 it is explained that haematopoietic stem cells can be expanded in bags which give rise to progenitor cells that can ultimately differentiate into monocytes and other cell types. However, there is no teaching in Eibl to culture monocytes in bags in the presence of growth factors to convert them into regulatory macrophages. Thus, in view of Eibl’s teachings, one of ordinary skill in the art would have no apparent reason to modify Hutchinson to arrive at the claimed Mreg manufacturing process. Applicant continue to argue that the use of bags is reasonable when culturing cells that benefit from a high oxygen supply, such as insect cells or human hepatoma cells. In fact, culturing bags are often used in view of their large gas-permeable surface, which ensures a high oxygen supply to the cells. This is because within the bags, the layer of culture medium that covers the cells is thinner than in regular culture flasks, which further enhances the delivery of oxygen to the cells. On the contrary, it is well known in the art that monocytes show a higher viability when cultured under conditions of limited oxygen. For example, Roiniotis et al. “Exhibit A”) teaches that the survival of monocytes is higher under limited oxygen conditions. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Eibl et al. to formulate the grounds for teaching away. It 
In response to applicant’s reliance on Roiniotis et al. to assert that monocytes show a higher viability under hypoxic condition is not relevant to instantly claimed method because the publication pertains to hypoxia (1%)  prolonging the survival of monocytes/macrophages in growth factor-deprived populations possibly by enhancing glycolysis (see page 7975, col.1, para. 2). In the instant case, method as such do not require culturing monocytes/macrophages in growth factor-deprived populations for survival of CD14+ monocyte. 
Applicants further argue that they unexpectedly surprisingly found that the claimed modified culturing process gives rise to a novel type of regulatory macrophage that is useful for therapeutic purposes. Specifically, as outlined on pages 2-3 of the specification, the inventors found that when monocytes are cultured in gas-permeable bags instead of culture flasks, this modified processparameter unexpectedly leads to a novel type of Mreg cell—one that differs from known Mregs and other macrophages yet, at the same time, exerts immunoregulatory properties that render it highly suitable for cell-based therapeutic approaches. 
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Eibl and Macke both teach that culturing CD14+ monocyte in presence of M-CSF, and/or GM-CSF in a gas permeable bag, thus the relevance of Applicants' arguments with respect to use of in gas permeable bag in culturing CD14+ monocyte is not apparent. Further, the culturing CD14+ monocyte in presence of M-CSF, and/or GM-CSF in a plastic polyolefin gas permeable bag are described by Eibl and Macke. Such methodology for culturing monocyte in gas permeable bag was considered routine in the prior art. Therefore, the fact that culturing CD14+ monocyte in a polyolefin gas permeable bag may be expanded is an expected result, and is the goal behind use of gas permeable bag for therapeutic applications. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). It is further noted that applicant’s argument of novel type of Mreg cell is not persuasive because claims as such do not require any novel mreg cells that is different from one disclosed in prior art. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.

Conclusion
No claims allowed. 
Waldo et al (Am J Pathol 2008, 172:1112–1126)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632